 
TENTH AMENDMENT TO LOAN AGREEMENT
AND OTHER LOAN DOCUMENTS


THIS TENTH AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) is dated as of October 27, 2011, among DGSE COMPANIES, INC., a
Nevada corporation (“Borrower”), and TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association (“Lender”).


A.           Borrower and Lender are party to that certain Loan Agreement dated
as of December 22, 2005 (as modified, amended, renewed, extended, and restated,
the “Loan Agreement”).


B.           Borrower and Lender have agreed, upon the following terms and
conditions, to amend the Loan Agreement and certain other Loan Documents.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.   Terms and References.  Unless otherwise stated in this Amendment, (a) terms
defined in the Loan Agreement have the same meanings when used in this
Amendment, and (b) references to “Sections” are to the Loan Agreement’s
sections.


2.   Consent.  Borrower has notified Lender that (a) Borrower has issued shares
of its capital stock to NTR Metals, LLC (“NTR”) in connection with the
conversion of certain payables of Borrower and the acquisition of the assets of
Southern Bullion Trading, LLC by SBT, Inc., a Nevada corporation and subsidiary
of Borrower (“SBT”), (the “NTR Stock Purchases”); (b) prior to or simultaneously
with the execution of this Amendment, NTR converted certain payables of Borrower
in exchange for options to acquire capital stock of Borrower (the “Stock Option
Purchase”); and (c) L.S. Smith sold 1,000,000 shares of capital stock of
Borrower to NTR (the “Smith Purchase”; and together with the NTR Stock Purchases
and the Stock Option Purchase, the “Stock Transactions”).  Lender hereby
consents to the Stock Transactions; subject to the satisfaction of the
conditions precedent set forth in Section 5 below.  Except as expressly set
forth in this Section 2, the consent given pursuant to this Section 2 is not
intended to operate as a waiver of any rights of Lender under the Loan Agreement
and the Loan Documents.  In addition, Lender has not waived its right to insist
upon strict compliance with the Loan Agreement of the Loan Documents.


3.   Amendments to Loan Agreement.


(a)   Section 1.1 is hereby amended by adding the following definition of
“Change of Control” in the appropriate alphabetical order:
 
“Change of Control” means (a) any change in the chief executive officer or
president of Borrower, when compared to the management as of the date of this
Agreement; or (b) more than twenty-five percent (25%) of the record or
beneficial ownership of Borrower shall have been transferred, assigned or
hypothecated to any Person (other than NTR Metals, LLC); or (c) NTR Metals, LLC
shall cease to own at least forty percent (40%) of the record or beneficial
ownership of Borrower; or (d) after December 31, 2011 and during any period of
twelve consecutive months, a majority of the members of the board of directors
or other equivalent governing body of Borrower cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
 
 
 
Tenth Amendment
 to Loan Agreement
and Other Loan Documents
 
1

--------------------------------------------------------------------------------

 
 
(b)   Section 1.1 is hereby amended by deleting the definitions of “Guarantor”
and “Guaranty” and substituting the following in lieu thereof:
 
“Guarantor” means any Person who from time to time guarantees all or any part of
the Obligation, including, without limitation, the Subsidiary Guarantors.
 
“Guaranty” means a written guaranty of each Guarantor in favor of Lender, in
form and substance satisfactory to Lender, as the same may be amended, modified,
restated, renewed, replaced, extended, supplemented or otherwise changed from
time to time.
 
(c)   Section 1.1 is hereby amended by deleting the definitions of “Limited
Guarantor” and “Limited Guaranty”.
 
(d)   Section 7.1(p) is hereby deleted in its entirety, and the following new
Section 7.1(p) is substituted in lieu thereof:
 
(p)    Reserved.
 
(e)   Section 8.6 is hereby deleted in its entirety, and the following new
Section 8.6 is substituted in lieu thereof:
 
Section 8.6   Reserved.
 
(f)   Section 9.1 is hereby deleted in its entirety, and the following new
Section 9.1 is substituted in lieu thereof:
 
Section 9.1   Consolidated Tangible Net Worth.  Borrower shall not permit, as of
any date, Tangible Net Worth of Borrower and its Subsidiaries, on a consolidated
basis, to be less than Twenty-Four Million Dollars ($24,000,000).


(g)   Article IX is hereby amended by inserting a new Section 9.4 as follows:
 
Section 9.4   Capital Expenditures.  Borrower shall not permit the aggregate
non-financed Capital Expenditures of Borrower and its Subsidiaries to exceed
$1,000,000 during any fiscal year, commencing with Borrower’s fiscal year ending
December 31, 2011.  For purposes of determining compliance with this
Section 9.4, (a) any Capital Expenditures funded with the cash proceeds of any
issuance of equity of Borrower; and (b) any Capital Expenditures funded with the
proceeds of additional debt permitted under this Agreement shall be considered
financed Capital Expenditures.
 
 
 
Tenth Amendment
 to Loan Agreement
and Other Loan Documents
 
2

--------------------------------------------------------------------------------

 
 
(h)   Section 10.1(j) is hereby amended in its entirety, and the following new
Section 10.1(j) is substituted in lieu thereof:
 
(j)    A Change of Control shall occur.
 
(i)   Exhibit B (but not Schedule A to Exhibit B) attached to the Loan Agreement
is hereby deleted in its entirety and replaced with Exhibit B attached hereto.
 
4.   Amendments to Other Loan Documents.


(a)   All references in the Loan Documents to the Loan Agreement shall
henceforth include references to the Loan Agreement, as modified and amended
hereby, and as may, from time to time, be further amended, modified, extended,
renewed, and/or increased.
 
(b)   Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.
 
5.   Conditions Precedent.  This Amendment shall not be effective until
(a) Lender receives an executed copy of this Amendment, including the
ratifications attached hereto; (b) Lender receives payment of the estimated
reasonable fees and expenses of Lender’s counsel incurred in connection with
this Amendment in immediately available funds; (c) Lender receives, and is
satisfied with, copies of all documents relating to the acquisition by SBT of
the assets of Southern Bullion Trading, LLC, certified by Borrower’s Secretary
of Assistant Secretary as true, correct and complete copies of such documents;
(d) Lender receives (i) a Guaranty (the “SBT Guaranty”) dated of even date
herewith and executed by SBT and (ii) a Security Agreement (the “SBT Security
Agreement”) dated of even date herewith and executed by SBT; (e) Lender
receives, and is satisfied with, copies of all documents relating to the Stock
Transactions, certified by Borrower’s Secretary of Assistant Secretary as true,
correct and complete copies of such documents; (f) all representations and
warranties set forth in this Amendment are true and correct; (g) after giving
effect to this Amendment, no Default or Event of Default exists; (h) Lender
receives a certificate of incumbency for Borrower certified by its Secretary or
an Assistant Secretary certifying (i) the name of each of its officers who is
authorized to sign this Amendment, (ii) a true and correct copy of the
resolutions of the directors of Borrower which authorize its execution and
delivery of this Amendment, and the performance of the Loan Documents as amended
hereby, and (iii) that the charter and bylaws of Borrower have not been amended
since December 22, 2005, and that the same are still in effect; (i) Lender
receives a certificate of incumbency for SBT certified by its Secretary or an
Assistant Secretary certifying (i) the name of each of its officers who is
authorized to sign the SBT Guaranty and the SBT Security Agreement, (ii) a true
and correct copy of the resolutions of the directors SBT which authorize its
execution and delivery of the SBT Guaranty and the SBT Security Agreement, and
(iii) the Constituent Documents of SBT; (j) Lender receives a certificate
evidencing the existence and good standing of Borrower from the Secretary of
State of the State of Nevada; and (k) Lender receives a certificate evidencing
the existence and good standing of SBT from the Secretary of State of the State
of Nevada.
 
 
 
Tenth Amendment
 to Loan Agreement
and Other Loan Documents
 
3

--------------------------------------------------------------------------------

 
 
6.   Ratifications. Borrower (a) ratifies and confirms all provisions of the
Loan Documents as amended by this Amendment, (b) ratifies and confirms that all
Liens granted, conveyed, or assigned to Lender under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future Obligations, and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents, and certificates as Lender may request in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens.


7.   Representations. Borrower represents and warrants to Lender that as of the
date of this Amendment: (a) this Amendment has been duly authorized, executed,
and delivered by Borrower; (b) other than the filing of the Loan Agreement and
this Amendment with the Securities and Exchange Commission, no action of, or
filing with, any governmental authority is required to authorize, or is
otherwise required in connection with, the execution, delivery, and performance
by Borrower of this Amendment; (c) the Loan Documents, as amended by this
Amendment, are valid and binding upon Borrower and are enforceable against
Borrower in accordance with their respective terms, except as may be limited by
Debtor Relief Laws; (d) the execution, delivery, and performance by Borrower of
this Amendment do not require the consent of any other Person and do not and
will not constitute a violation of any laws, agreements, or understandings to
which Borrower is a party or by which Borrower is bound; (e) all representations
and warranties in the Loan Documents are true and correct in all material
respects; and (f) after giving effect to this Amendment, no Default or Event of
Default exists.


8.   Miscellaneous.  Unless stated otherwise (a) the singular number includes
the plural and vice versa and words of any gender include each other gender, in
each case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Amendment must be construed -- and its
performance enforced -- under Texas law, (d) if any part of this Amendment is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.


9.   Maximum Interest Rate.  Regardless of any provision contained in any of the
Loan Documents, Lender shall never be entitled to receive, collect, or apply as
interest (whether termed interest herein or deemed to be interest by operation
of law or judicial determination) on the Notes any amount in excess of interest
calculated at the Maximum Lawful Rate, and, in the event that Lender ever
receives, collects, or applies as interest any such excess, then the amount
which would be excessive interest shall be deemed to be a partial prepayment of
principal and treated hereunder as such; and, if the principal amount of the
Obligation is paid in full, then any remaining excess shall forthwith be paid to
Borrower.  In determining whether or not the interest paid or payable under any
specific contingency exceeds interest calculated at the Maximum Lawful Rate,
Borrower and Lender shall, to the maximum extent permitted under applicable law:
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate, and spread, in equal parts, the total amount of
interest throughout the entire contemplated term of the Notes; provided that, if
the Notes are paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds interest calculated at the Maximum Lawful Rate, then
Lender shall refund to Borrower the amount of such excess or credit the amount
of such excess against the principal amount of the Notes and, in such event,
Lender shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving, or receiving interest in excess of
interest calculated at the Maximum Lawful Rate.
 
 
 
Tenth Amendment
 to Loan Agreement
and Other Loan Documents
 
4

--------------------------------------------------------------------------------

 
 
10.   Entireties.  The Loan Agreement and other Loan Documents as amended by
this Amendment represent the final agreement between the parties about the
subject matter of the Loan Agreement and other Loan Documents as amended by this
Amendment and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.


11.   RELEASE.  BORROWER AND THE OTHER OBLIGATED PARTIES HEREBY ACKNOWLEDGE THAT
THEY HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF
ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR
ANY PART OF THEIR LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM
LENDER TO BORROWER OR ANY OBLIGATED PARTY UNDER THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE
FROM LENDER.  BORROWER AND THE OBLIGATED PARTIES HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE LENDER AND ITS PREDECESSORS, ATTORNEYS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION,
CLAIMS OF FRAUD, DURESS, MISTAKE, TORTIOUS INTERFERENCE, USURY, BREACH OF
FIDUCIARY DUTY, BREACH OF DUTY OF FAIR DEALING, BREACH OF CONFIDENCE, BREACH OF
FUNDING COMMITMENT, UNDUE INFLUENCE, NEGLIGENCE OR FRAUD IN RATES AND METHODS
USED TO COMPUTE INTEREST, DECEPTIVE TRADE PRACTICE OR THE RACKETEER INFLUENCED
AND CORRUPT ORGANIZATIONS ACT), ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE
DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER OR THE OTHER OBLIGATED PARTIES
MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, ATTORNEYS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY CREDIT ACCOMMODATIONS FROM LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


12.   Parties. This Amendment binds and inures to Borrower, Lender, and their
respective successors and assigns.


[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow]
 
 
Tenth Amendment
 to Loan Agreement
and Other Loan Documents
 
5

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first stated above.
 

 
BORROWER:
         
DGSE COMPANIES, INC., a Nevada corporation
                   
By:
       
William H. Oyster, President
      Title           


LENDER:
                 
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION,
       
a national banking association
                                By:        
 
   
Paul Howell, Senior Vice President
       

 
 
Signature Page to DGSE Tenth Amendment
 
 

--------------------------------------------------------------------------------

 
          
To induce Lender to enter into this Amendment, the undersigned jointly and
severally (a) consent and agree to the execution and delivery of the Amendment,
(b) ratify and confirm that all guaranties, assurances, and Liens granted,
conveyed, or assigned to Lender under the Loan Documents are not released,
diminished, impaired, reduced, or otherwise adversely affected by this Amendment
and continue to guarantee, assure, and secure the full payment and performance
of all present and future Obligations including the Revolving Credit Note and
the Term Note, (c) waive notice of acceptance of this consent and agreement,
which consent and agreement binds the undersigned and their successors and
permitted assigns and inures to Lender and its respective successors and
permitted assigns, and (d) acknowledge and agree to the provisions of Section 11
of this Amendment.


 

 
GUARANTORS:
         
DGSE CORPORATION
                 
 
By:
       
William H. Oyster, President
 

 
 

  NATIONAL JEWELRY EXCHANGE, INC                  
 
By:
       
William H. Oyster, President
 

 
 

 
CHARLESTON GOLD & DIAMOND
EXCHANGE, INC.
                 
 
By:
       
William H. Oyster, President
 

 
 

 
AMERICAN PAY DAY CENTERS, INC.
                 
 
By:
       
John Benson, Secretary
 

 
 
Signature Page to DGSE Tenth Amendment
 
 

--------------------------------------------------------------------------------

 
 

 
SUPERIOR GALLERIES, INC.
                 
 
By:
        Name:       Title:  

 
 

 
SBT, INC.
                 
 
By:
        Name:       Title:  

 
 
Signature Page to DGSE Tenth Amendment
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
FOR QUARTER/PERIOD ENDED ________________________ (THE "SUBJECT PERIOD")
 
LENDER:                                TEXAS CAPITAL BANK, National Association
 
BORROWER:                        DGSE COMPANIES, INC., a Nevada corporation
 
This certificate is delivered under the Loan Agreement (as amended and modified
from time to time, the “Agreement”) dated as of December 22, 2005, between
Parent, Borrower and Lender.  Capitalized terms when used in this certificate
shall, unless otherwise indicated, have the meanings set forth in the
Agreement.  On behalf of Parent and Borrower, the undersigned certifies to
Lender that, on the date of this certificate, (a) the financial Statements of
Parent and Borrower attached to this certificate were prepared in accordance
with GAAP, and present fairly the financial condition and results of operations
of Parent and Borrower, with Superior and its consolidated Subsidiaries and
without Superior and its consolidated Subsidiaries, as applicable, as of the end
of and for the Subject Period, (b) no Default or Event of Default currently
exists or has occurred which has not been cured or waived by Lender, and (c) the
status of compliance by Parent and Borrower with certain covenants of the
Agreement at the end of the Subject Period is as set forth below:
 

     
In Compliance as of
End of Subject Period
(Please Indicate)
   
1.
Financial Statements and Reports
     
(a)
Provide annual audited FYE financial statements within 90 days after the last
day of each year.
Yes
No
           
(b)
Provide quarterly financial statements within 30 days after the last day of each
quarter.
Yes
No
           
(c)
Provide monthly financial statements within  30 days after the last day of each
month.
Yes
No
           
(d)
Provide a monthly Compliance Certificate, Borrowing Base Report, inventory
report, Pawn Loan report, and summary accounts receivable aging, within 30 days
after the last day of each month.
Yes
No
           
(e)
Provide Long Term Inventory Report within 30 days after June 30 and December 31.
Yes
No
           
(f)
Provide other required reporting timely.
Yes
No
          2. Subsidiaries      
None except as listed on Schedule 2
Yes
No
        3. Additional Indebtedness      
None, except Indebtedness permitted by Section 8.1 of the Agreement.
Yes
No

 
 
Exhibit B
 
1

--------------------------------------------------------------------------------

 
 
4.
Liens and Encumbrances; Negative Pledge Agreements
None at any time, except Liens permitted by Section 8.2 of the agreement
 
Yes
 
No
       
5.
Limitation of Acquisitions and Mergers.
None except those permitted by Section 8.3 of the Agreement.
 
Yes
 
No
       
6.
Dividends and Stock Repurchase.
None, except as permitted by Section 8.4 of the Agreement.
 
Yes
 
No
       
7.
Loans and Investments
None, except those permitted by Section 8.5 of the Agreement.
 
Yes
 
No
       
9.
Affiliate Transactions
None, except issuances permitted by Section 8.7 of the Agreement.
 
Yes
 
No
       
10.
Disposal of Assets other than in the Ordinary Course of Business
(Section 8.8 of the Agreement).  None at any time without prior written consent
of Lender.
 
Yes
 
No
       
11.
Sale and Leaseback Transactions  (Section 8.9 of the Agreement).
None at any time without prior written consent of Lender.
 
Yes
 
No
       
12.
Prepayment of Debt   (Section 8.10 of the Agreement).
None at any time without prior written consent of Lender.
 
Yes
 
No
       
13.
Changes in Nature of Business  (Section 8.11 of the Agreement).
None at any time without prior written consent of Lender.
 
Yes
 
No
       
14.
Environmental Laws  (Section 8.12 of the Agreement).
No activity likely to cause violations.
 
Yes
 
No
       
15.
Changes in Fiscal Year; Accounting Practices  (Section 8.13 of the Agreement).
None at any time without prior written consent of Lender.
 
Yes
 
No
       
16.
No Negative Pledge  (Section 8.14 of the Agreement).
None.
 
Yes
 
No
       
17.
Fixed Charge Coverage Ratio
Minimum of 1:40 to 1.00.  (Defined as current assets divided
by current liabilities).
 
FCCR =($__________ - $__________ - $ __________)    ÷ Debt Service ($______ ) 
              EBITDA             Cash Taxes   Capital Expenditures
          not financed with Indebtedness permitted
          under the Credit Agreement (excluding
          Capital Expenditures approved in writing by
          Lender, in its sole discretion)
 
** The calculation shall be based on the rolling four (4) quarter cash flow and
debt service obligations of Borrower and its Subsidiaries; except that the ratio
shall be computed on an annualized basis for the fiscal quarters ending June 30,
2011 and September 30, 2011.
 
(INCLUDE SCHEDULE A HERETO FOR ITEM 17)
 
Yes
 
No

 
 
Exhibit B
 
2

--------------------------------------------------------------------------------

 
 
19.
Tangible Net Worth (TNW)
Minimum of at least $24,000,000 at all times.  (TNW is defined as
consolidated total stockholders’ equity plus Subordinated Debt less intangible
assets).
 
 
Yes
 
 
No
       
20.
Leverage Ratio.  Maximum of 1.00 to 1.00
________________          -           _________________        ÷
Liabilities                                           Subordinated Debt
 
________________                       = ____________
Tangible
Net Worth
 
 
 
 
Yes
 
 
 
 
No
       
21.
Capital Expenditures
Non-financed Capital Expenditures not to exceed $1,000,000 during any fiscal
year.
 
Yes
 
No



 

  DGSE COMPANIES, INC.,     a Nevada corporation          
 
By:
        Name:       Title:  

 
 
Exhibit B
 
3

--------------------------------------------------------------------------------

 